Citation Nr: 0514190	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  96-18 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Evaluation of degenerative disc disease and degenerative 
arthritis of the cervical spine with C7 radiculopathy, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 1972 
and from May 1972 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi, in which the RO denied a 
rating in excess of 10 percent for degenerative arthritis of 
the cervical spine.  In May 1999 the Board remanded the claim 
for further development.  In a February 2000 rating decision, 
the RO granted a 20 percent rating for degenerative arthritis 
of the cervical spine, effective December 20, 1995.  In 
August 2000 the Board remanded the claim for further 
development.  In an October 2002 rating decision, the RO 
granted service connection for degenerative disc disease of 
the cervical spine with C-7 radiculopathy but denied a rating 
in excess of 20 percent for the cervical spine disability.  
In August 2003 the Board remanded the claim again for further 
development.


FINDINGS OF FACT

1.  The degenerative disc disease and degenerative arthritis 
of the cervical spine are manifested by limitation of forward 
flexion to 40 degrees with pain on motion, limitation of 
extension to 20 degrees with pain on motion, right lateral 
flexion to 26 degrees without pain on motion up to that 
point, left lateral flexion to 25 degrees without pain on 
motion up to that point, right rotation to 45 degrees with 
pain on motion, and left rotation to 20 degrees with pain on 
motion.

2.  The C7 radiculopathy of the right upper extremity is 
mild.

3.  The C7 radiculopathy of the left upper extremity is mild.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
orthopedic manifestations of degenerative disc disease and 
degenerative arthritis of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 
4.71a, Diagnostic Codes 5242, 5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290, 5293 (2002).

2.  The C7 radiculopathy in right upper extremity is 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 8511 (2004).

3.  The C7 radiculopathy in left upper extremity is 20 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 8511 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 1996 rating decision was 
promulgated did VA in June 2002 and in February 2004 provide 
explicit notice to the veteran regarding what information and 
evidence is needed to substantiate that claim, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  Specifically, the veteran was notified that VA has a 
duty to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran was notified that he 
should identify medical treatment and that VA would request 
identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notices provided to the veteran in June 2002 and in 
February 2004 were not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the claim, the 
veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the AOJ obtained additional military retiree, private, and VA 
medical records.  The veteran was also afforded additional VA 
examinations for his service-connected cervical spine 
disorders.  The timing-of-notice error was sufficiently 
remedied by the process carried after the June 2002 and 
February 2004 VCAA letters so as to provide the veteran with 
a meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The AOJ obtained private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The February 1996 and February 2000 rating decisions, the May 
1996 Statement of the Case (SOC), and the February 2000, 
October 2002, and December 2004 Supplemental Statements of 
the Case (SSOCs), and February 2004 VCAA letter informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).  Also, in the February 2004 VCAA letter, VA asked 
the veteran to provide any evidence he had pertaining to his 
claim.  In a November 2004 statement, the veteran indicated 
that he had no additional medical evidence to submit.  See 
38 C.F.R. § 3.159(b)(1).

By a March 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  



Factual Background

The veteran was afforded a VA examination in January 1996.  
He reported that he had received treatment for right carpal 
tunnel syndrome and had worn a wrist splint for work.  He 
denied any peripheral neurological pattern.   

Physical examination revealed the following range of motion 
in the cervical spine: forward flexion was to 40 degrees, 
extension was to 30 degrees, and rotation was to 50 degrees 
bilaterally.  There was discomfort in the right side of the 
neck with right side bending to 40 degrees but it was not in 
a radiating pattern.  There was no discomfort with left side 
bending.  There was no radiation with pressure on the vertex.  
The right upper extremity circumference was 1/2 inch greater in 
the upper arm and forearm than on the left.  Both shoulders 
had mild crepitation with abduction limited to 120 degrees 
bilaterally and rotation to 70 degrees bilaterally.  The 
veteran reported that the left shoulder was more painful.  He 
could raise his sitting weight with his hands and fists but 
not with his fingertips.  

The impressions included (1) degenerative joint disease of 
the cervical spine by history with no apparent neurological 
involvement unless the right carpal tunnel symptoms and 
history are related to the neck; and (2) chronic degenerative 
joint disease and/or capsulitis of the shoulders with quite 
good function.  The examiner indicated that the right carpal 
tunnel symptoms were more likely than not related to the 
veteran's occupation.

The veteran underwent another VA examination in August 1999.  
He reported that since active service, he had had several 
jobs involving significant computer work, to include typing 
and keyboard entry work.  He complained of dysesthesias 
coming off both sides of his neck, which radiated down the 
posterolateral arm and occasionally involved both sides of 
the forearm and to some extent the lateral surfaces.  He 
indicated that when the radiculopathy symptoms extend into 
the right hand, usually the index and middle fingers were 
affected, but that occasionally the ring finger was affected 
and intermittently the thumb was affected.  He reported that 
these episodes of radiculopathy develop with various bending, 
twisting, and rotatory-like movements around the cervical 
spine or occasionally when reaching out to the side, which 
the examiner indicated would stretch the cervical spine nerve 
roots.  He noted that the complaints were greater in the 
right upper extremity than in the left upper extremity and 
that he was right-hand dominant.  He complained of some 
numbness and mild loss of grip strength in his right hand 
from doing repetitive grip-like work.  

Physical examination of the neck revealed no specific 
tenderness or spasm in any of the cervical muscle groups.  
The veteran complained of pain on movement and appeared to 
have limited range.  Percussion of the dorsal spinous 
processes resulted in complaints only in the lower cervical 
spine segments.  Range of motion in the cervical spine was 
the following: forward flexion was to 52 degrees without 
pain; extension was to 36 degrees without pain and was to 46 
degrees with pain; left lateral flexion was to 25 degrees 
without pain and was to 35 degrees with pain; right lateral 
flexion was to 26 degrees without pain and was to 36 degrees 
with pain; left rotation was to 40 degrees without pain and 
was to 54 degrees with pain; and right rotation was to 46 
degrees without pain and was to 52 degrees with pain.  

Reflexes were 0/4 at the biceps tendons, and 1/4 and 
symmetric at the tricipital tendons.  Vibratory sensation was 
intact in each upper extremity while touch and pinprick 
sensation remained intact and symmetric in both upper 
extremities.  The Tinel's sign was negative at both wrists 
and elbows.  Active abduction in the right shoulder was to 75 
degrees without pain.  Active external rotation in the right 
shoulder was to 55 degrees without pain.  Strength in the 
right shoulder was 5/5 in all directions with the exception 
of abduction, which was 4/5.  Strength in the left shoulder 
was 5/5 in all directions.  There were full extension and 
flexion in both elbows and 5/5 strength bilaterally.  
Pronation and supination strength was 5/5 and symmetric 
bilaterally.  Grip strength was 5/5 and symmetric 
bilaterally.  Interossei muscle strength was 5/5 and 
symmetric bilaterally.  Fine motor movement was normal in 
both hands.  

X-rays of the cervical spine documented marked disc narrowing 
at C6-C7 level.  A magnetic resonating imaging (MRI) scan of 
the cervical spine revealed disc protrusion at C6-C7 and a 
suggestion of disc protrusion at C5-C6.  An electromyogram 
(EMG) study documented no abnormalities.  Nerve conduction 
studies (NCS) documented changes consistent with right median 
nerve dysfunction compatible with possible mild-to-moderate 
carpal tunnel syndrome.  The NCS revealed minimal slowing of 
the ulnar sensory on the right, which could have reflected 
some slight ulnar nerve dysfunction.  The NCS revealed a 
slight median nerve dysfunction on the left side with 
prolongation of the sensory latencies, which possibly 
reflected a very mild carpal tunnel syndrome on the left.   
The NCS also showed a minimal ulnar nerve dysfunction with 
slight prolongation of the sensory latencies.

The assessments were (1) moderate degenerative facet 
arthropathy of the cervical spine; (2) degenerative 
spondylosis of the cervical spine with significant 
abnormalities at C3-C4, C5-C6, and C6-C7 levels, with 
secondary spinal canal stenosis at the C6-C7 level to a mild-
to-moderate degree; (3) disc protrusion at C6-C7 and a 
suggestion of disc protrusion at C5-C6; (4) bilateral carpal 
tunnel syndrome with the right hand being greater than the 
left hand as documented on recent NCS; (5) bilateral cervical 
radiculopathy, predominantly the right upper extremity C7 
nerve root dermatomes; and (6) bilateral impingement 
syndrome.  The examiner noted that the bilateral carpal 
tunnel syndrome developed well after discharge from service.  
The examiner indicated that the cervical radiculopathy was 
most symptomatic when the veteran moved the cervical spine in 
certain directions and externally rotated and abducted the 
right upper extremity.  The examiner added that on current 
EMG studies, there was no active denervation or axonal 
degeneration.  The examiner noted that the finding of 
cervical radiculopathy in the C7 nerve root dermatomes was 
early. 

VA medical records reflect that in October 1999 the veteran 
complained of severe neck pain and limited range of motion.  
The veteran reported that his pain was greater with left 
rotation than with right rotation, with left side bending 
than with right side bending, and with flexion than with 
extension.  The veteran received ultrasound and hot pack 
treatment.

The veteran underwent a VA orthopedic examination in 
September 2002.  He described a grinding-type sensation and 
pain in the neck.  He reported that in general increased 
levels of physical activity led to increased pain and that 
activities such as lifting, carrying, pulling, or pushing 
were bothersome.  He stated that he had some pain, numbness, 
and tingling into the right arm down to the hand, which 
tended to involve the long and ring fingers of the right 
hand.  He reported occasional episodes of pain into the left 
arm and hand.  He indicated that he had been awakened at 
night on occasion with numbness and tingling, particularly of 
the right arm and hand. 

Physical examination of the cervical spine revealed the 
following range of motion: forward flexion was to 45 degrees 
with pain, extension was to 20 degrees with pain, right 
lateral rotation was to 45 degrees with pain, and left 
lateral rotation was to 20 degrees with pain.  The pain was 
greater in extension than in flexion, and it was greater in 
left lateral rotation than in right lateral rotation.  There 
was no paracervical tenderness or spasm.  Neurological 
evaluation of the upper extremities revealed no focal 
strength deficits.  The right brachioradialis reflex was 
present, but biceps, left brachioradialis, and triceps 
reflexes were not present.  Sensation to light touch was 
intact in the upper extremities.  The Tinel's sign was 
negative bilaterally.  

The impressions were degenerative arthritis of the cervical 
spine, degenerative disc disease of the cervical spine, and 
radiculopathy versus carpal tunnel syndrome.  With regard to 
Deluca provisions, the examiner noted that there was pain on 
range-of-motion testing.  The examiner indicated that pain 
could certainly further limit function ability during flare-
ups and with increased use.  The examiner indicated that it 
was not feasible to attempt to express any of this in terms 
of additional limitation of motion because those matters 
cannot be determined with any degree of medical certainty.  
The examiner opined that the degenerative disc disease of the 
cervical spine was certainly related to the degenerative 
arthritis of the cervical spine because the cervical spine 
disability was basically a degenerative process in nature.  
The examiner noted that the matter of the radiculopathy was 
less clear.  The examiner indicated that the veteran 
described pain, numbness, and tingling of both arms down to 
the hands, with the right side being greater than the left 
one.  The examiner added that the prior electrical studies 
were suggestive of carpal tunnel syndrome, but that the 
Tinel's sign was negative bilaterally.  The examiner 
indicated that an examination by a neurologist was warranted.

The veteran was afforded a VA neurological examination in 
October 2002.  He complained of neck pain and stiffness and 
right shoulder pain, which was alleviated by a cortisone 
injection.  He reported a decrease in strength in both upper 
extremities and some intermittent numbness, tingling, and 
pain, primarily involving the third and fourth fingers of the 
right hand, radiating down from the neck along the inner arm 
and into the hand.  

Physical examination of the neck revealed no bruits.  There 
was some restriction of motion with the head turning to 
either side.  Motor examination revealed the strength to be 
fair and equal.  The deep tendon reflexes were hypoactive to 
absent, but were symmetrical.  No Babinski's sign was 
present.  Sensory examination for primary modalities was 
intact, as was the cerebellar function.  The examiner noted 
that the previous MRI scan of the cervical spine revealed 
multilevel disc disease that was most prominent at C6-C7.  
The examiner noted that the veteran had undergone NCS, which 
were consistent with mild carpal tunnel syndrome, but that 
clinically he had no symptoms or signs of carpal tunnel 
syndrome.  The examiner opined that the symptoms the veteran 
described were certainly consistent with a C7 radiculopathy.  
The examiner noted that the degenerative arthritis of the 
cervical spine was an ongoing process rather than a static 
one.

The veteran underwent a private MRI scan of the cervical 
spine in April 2003, which revealed acquired spinal stenosis 
and foraminal narrowings at C5-C6 and C6-C7 with evidence of 
time-appropriate progression since 1999.  A MRI scan of the 
cervical spine done at a military hospital in April 2003 
showed degenerative disc disease and facet arthropathy with 
uncovertebral spurring in the lower cervical spine and no 
evidence of fracture or acute osseous abnormality.  In June 
2003 the veteran reported that he had had neck pain in the 
past but that it was not currently active.  The impressions 
included intermittent neck pain and no radicular features.  
In November 2003 the veteran complained of upper left arm 
pain.  The initial impression was probable radiculopathy.  X-
rays of the left shoulder were normal.  Another MRI scan of 
the cervical spine done at a military hospital in December 
2003 showed degenerative changes with degenerative disc 
disease predominating at C5-C6 and C6-C7, associated with 
uncovertebral hypertrophy and encroachment of the neural 
foramina at those levels.  The veteran underwent another 
private MRI scan of the cervical spine in March 2004, which 
revealed pathology at C5-C6 and C6-C7 causing midline lateral 
recess and foraminal stenosis.  In March 2004 a military 
doctor reviewed the latest MRI of the cervical spine and 
noted that it showed severe spondylosis at C5-C6 and C6-C7.  
The doctor indicated that the radicular symptoms were likely 
directly related to the spondylosis and that the veteran 
would like to consider surgery in the future.

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  When a claimant is granted benefits 
based on liberalizing legislation, the effective date of the 
award is based on the facts found, but not earlier than the 
effective date of the liberalizing law.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), postoperative 
intervertebral disc syndrome that is cured warrants a 
noncompensable rating.  A 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation is warranted when it is 
moderate and is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced and is 
manifested by persistent symptoms with little intermittent 
relief that are compatible with sciatic neuropathy and 
include one of the following: (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the previous criteria for limitation of motion of the 
cervical spine (effective prior to September 26, 2003), 10, 
20 percent and 30 percent disability ratings are warranted 
for slight, moderate and severe limitation of motion of the 
cervical spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months..............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
neck disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

69 Fed. Reg. 32,449, 32,450 (June 10, 2004); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2004)).

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

Diagnostic Code 8511 provides that mild incomplete paralysis 
in either upper extremity is rated as 20 percent disabling 
and that moderate incomplete paralyses of the major and minor 
upper extremities are rated as 40 and 30 percent disabling, 
respectively.  Severe incomplete paralyses of the major and 
minor upper extremities are rated as 50 and 40 percent 
disabling, respectively.  Complete paralyses of the major and 
minor upper extremities are rated as 70 and 60 percent 
disabling, respectively, and are manifested by adduction, 
abduction, and rotation of the arm, flexion of the elbow, and 
extension of the wrist being lost or severely affected.

Analysis

The first question is whether the veteran is entitled to a 
rating in excess of 20 percent based on limitation of motion 
in the cervical spine.  In order to warrant an increased 
rating, there must be an actual or functional equivalent of 
severe limitation of motion or forward flexion of the 
cervical spine is actually or functionally 15 degrees or 
less.  In regard to the new and old criteria for limitation 
of motion, the Board notes that pain is taken into account in 
evaluating limitation of motion.  See 38 C.F.R. § 4.71a 
(2004).  

At the January 1996 VA examination, range of motion testing 
revealed the following: forward flexion was to 40 degrees; 
extension was to 30 degrees; and rotation was to 50 degrees 
bilaterally; and right lateral flexion was to 40 degrees with 
discomfort.  The exact range of left lateral flexion was not 
reported.  At the August 1999 VA examination, range of motion 
in the cervical spine was the following: forward flexion was 
to 52 degrees without pain; extension was to 36 degrees 
without pain and was to 46 degrees with pain; left lateral 
flexion was to 25 degrees without pain and was to 35 degrees 
with pain; right lateral flexion was to 26 degrees without 
pain and was to 36 degrees with pain; left rotation was to 40 
degrees without pain and was to 54 degrees with pain; and 
right rotation was to 46 degrees without pain and was to 52 
degrees with pain.  

At the September 2002 VA examination, range of motion testing 
reflected the following: forward flexion was to 45 degrees 
with pain, extension was to 20 degrees with pain, right 
lateral rotation was to 45 degrees with pain, and left 
lateral rotation was to 20 degrees with pain.  The pain was 
greater in extension than in flexion, and it was greater in 
left lateral rotation than in right lateral rotation.  The 
September 2002 VA examiner did not note when the pain began 
in each movement, nor did the examiner test lateral flexion 
in either plane.  In regard to additional limitation of 
motion, the September 2002 VA examiner noted that while pain 
could certainly further limit function ability during flare-
ups and with increased use, it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion because those matters cannot be determined with any 
degree of medical certainty.

Based on those three examinations, the cervical spine 
disability is manifested by limitation of forward flexion to 
40 degrees with pain on motion, limitation of extension to 20 
degrees with pain on motion, right lateral flexion to 26 
degrees without pain on motion up to that point, left lateral 
flexion to 25 degrees without pain on motion up to that 
point, right rotation to 45 degrees with pain on motion, and 
left rotation to 20 degrees with pain on motion.  Based on 
the above-mentioned medical evidence, the findings do not 
demonstrate symptomatology that equates to, in general, a 
severe limitation of motion or, in particular, limitation of 
forward flexion to 15 degrees or less, even with full 
consideration of functional loss including pain and weakness 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a 
rating in excess of 20 percent under the old criteria of 
Diagnostic Code 5290 or the new criteria for rating spine 
disorders is not warranted.  

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to severe limitation of 
motion or 15 degrees or less of forward flexion.  Rather, the 
veteran retains functional use to 40 degrees of forward 
flexion, 20 degrees of extension, 26 degrees of right lateral 
flexion, 25 degrees of left lateral flexion, 45 degrees of 
right rotation, and 20 degrees of left rotation.  

As the veteran has degenerative disc disease manifested by 
neurological symptomatology, the veteran's disability can be 
rated under the criteria for intervertebral disc syndrome or 
under the criteria for limitation of motion of the cervical 
spine with a separate evaluation for neurologic impairment.  
Although there have been recent changes to the criteria for 
rating intervertebral disc syndrome, nothing previously 
prohibited separate evaluations for neurologic symptomatology 
in association with a disability of the spine.  The concept 
that a veteran with moderate limitation of motion of the 
cervical spine with accompanying neurological symptomatology 
should be rated equal to a veteran with only moderate 
limitation of motion of the cervical spine without 
neurological symptomatology runs afoul of the rating 
criteria.

The veteran has bilateral C7 radiculopathy.  This 
neurological symptomatology is rated under Diagnostic Code 
8511.  At the August 1999 VA examination, reflexes were 0/4 
at the biceps tendons, and 1/4 and symmetric at the 
tricipital tendons.  Vibratory sensation was intact in each 
upper extremity while touch and pinprick sensation remained 
intact and symmetric in both upper extremities.  The Tinel's 
sign was negative at both wrists and elbows.  The August 1999 
EMG study revealed no active denervation or axonal 
degeneration.  The August 1999 VA examiner noted that the 
cervical radiculopathy in the C7 nerve root dermatomes was 
early. 

At the September 2002 VA orthopedic examination, the 
neurological evaluation of the upper extremities revealed no 
focal strength deficits.  The right brachioradialis reflex 
was present, but biceps, left brachioradialis, and triceps 
reflexes were not present.  Sensation to light touch was 
intact in the upper extremities.  The Tinel's sign was 
negative bilaterally, which the examiner noted was 
significant in light of prior electrical studies being 
suggestive of carpal tunnel syndrome.

At the October 2002 VA neurological examination, motor 
examination revealed the strength to be fair and equal.  The 
deep tendon reflexes were hypoactive to absent, but were 
symmetrical.  No Babinski's sign was present.  Sensory 
examination for primary modalities was intact, as was the 
cerebellar function.  The examiner noted that clinically, the 
veteran had no symptoms or signs of carpal tunnel syndrome 
and that the symptoms the veteran described were certainly 
consistent with a C7 radiculopathy.  Additionally, in 
November 2003 the veteran complained of left upper arm pain 
and the impression was probable radiculopathy.  In March 
2004, a military doctor noted that the veteran's radicular 
symptoms were likely directly related to spondylosis found on 
a MRI scan of the cervical spine.

Based on the opinion of the VA neurologist, the Board finds 
that the veteran's neurological symptomatology is related to 
his bilateral C7 radiculopathy rather than to bilateral 
carpal tunnel syndrome.  Such symptomatology reflects 
bilateral mild incomplete paralysis.  Therefore, 20 percent 
ratings for both right and left C7 radiculopathies are 
warranted under Diagnostic Code 8511.  

The next question is whether the veteran is entitled to a 
rating in excess of 20 percent for paralysis of the middle 
radicular group in either upper extremity.  At the August 
1999 VA examination, vibratory sensation was intact in each 
upper extremity while touch and pinprick sensation remained 
intact and symmetric in both upper extremities.  Strength in 
the right shoulder was 5/5 in all directions with the 
exception of abduction, which was 4/5.  Strength in the left 
shoulder was 5/5 in all directions.  There were full 
extension and flexion in both elbows and 5/5 strength 
bilaterally.  Pronation and supination strength was 5/5 and 
symmetric bilaterally.  Grip strength was 5/5 and symmetric 
bilaterally.  Interossei muscle strength was 5/5 and 
symmetric bilaterally.  Fine motor movement was normal in 
both hands.

As previously stated, the August 1999 EMG study revealed no 
active denervation or axonal degeneration and the August 1999 
VA examiner indicated that the cervical neuropathy was early.

As noted above, at the September 2002 VA orthopedic 
examination the neurological evaluation of the upper 
extremities revealed no focal strength deficits and sensation 
to light touch was intact in the upper extremities.  
Similarly, at the October 2002 VA neurological examination, 
the motor examination revealed the strength to be fair and 
equal and the sensory examination for primary modalities was 
intact.  

In short, such findings do not reflect moderate incomplete 
paralysis of the middle radicular group in either upper 
extremity.

The Board notes the findings of bilateral median nerve 
dysfunction found on the August 1999 NCS, which were 
compatible with possible carpal tunnel syndrome.  However, 
the January 1996 VA examiner indicated that the right carpal 
tunnel syndrome was more likely than not related to the 
veteran's occupation and the August 1999 VA examiner reported 
that the bilateral carpal tunnel syndrome developed well 
after discharge from active service.  Moreover, the VA 
neurologist noted that clinically, the veteran had no 
symptoms or signs of carpal tunnel syndrome.  In light of the 
above, a rating in excess of 20 percent under Diagnostic Code 
8515 (paralysis of the median nerve) is not warranted because 
there is no evidence of a moderate incomplete paralysis of 
the median nerve in the right upper extremity and because 
there is no evidence of a severe incomplete paralysis of the 
median nerve in the left upper extremity.

The Board also notes the findings of bilateral ulnar nerve 
dysfunction found on the August 1999 NCS.  However,  the 
August 1999 VA examination reflects that grip strength was 
5/5 and symmetric bilaterally and that fine motor movement 
was normal in both hands.  In light of those findings, a 
rating in excess of 20 percent under Diagnostic Code 8516 
(paralysis of the ulnar nerve) is not warranted because there 
is no evidence of a moderate incomplete paralysis of the 
ulnar nerve in the right upper extremity and because there is 
no evidence of a severe incomplete paralysis of the ulnar 
nerve in the left upper extremity.

The orthopedic manifestations of the degenerative disc 
disease of the cervical spine are rated as 20 percent 
disabling, and the neurological manifestations of the 
degenerative disc disease of the cervical spine are rated as 
20 percent disabling each for C7 radiculopathy of each upper 
extremity.  Accordingly, the veteran is only entitled to a 
higher rating under the criteria for rating intervertebral 
disc syndrome if his degenerative disc disease warrants a 60 
percent rating.  There is no evidence that the veteran's 
degenerative disc disease is pronounced in severity.  The 
Board notes the previous discussion regarding the 
radiculopathy.  Furthermore, the August 1999 VA examination 
revealed no specific tenderness or spasm in any of the 
cervical muscle groups.  The September 2002 VA examination 
reflected no paracervical tenderness or spasm.  Moreover, the 
treatment records show no evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Therefore, a higher rating under the criteria for 
rating intervertebral disc syndrome is not warranted.
 
The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  Specifically, while the RO in the 
February 2000 rating decision assigned a 20 percent 
disability rating on the basis of demonstrable deformities at 
multiple levels of the cervical spine, there is no evidence 
of a compression fracture.  Therefore, a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003) is not 
warranted.  

Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's cervical spine disability 
causes marked interference with his employment, or that it 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).   The evidence reflects that the 
veteran is employed.  Also, the Board notes that the three 
evaluations assigned for the service-connected cervical spine 
disability contemplate a level of interference with 
employment associated with the degrees of disability 
demonstrated.  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted.


ORDER

An evaluation in excess of 20 percent for the orthopedic 
manifestations of degenerative disc disease and degenerative 
arthritis of the cervical spine is denied.

A separate 10 percent disability rating for C7 radiculopathy 
of the right upper extremity is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A separate 10 percent disability rating for C7 radiculopathy 
of the left upper extremity is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


